DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0184145 to Morimoto in view of U.S. Patent Publication 2014/0330236 to Schonbeck et al. (hereinafter “Schonbeck”). 
Regarding claim 1, Morimoto discloses an absorbent article comprising:  a front region comprising a front panel (52) comprising: a front panel upper edge (88), a front panel lower edge (90), a first front side edge (89), and a second front side edge (89) (Fig. 2); a first longitudinal length between the front panel upper edge and the front panel lower edge (Fig. 2, ele. LF, Para. 27); a first laminate comprising elastomeric strands and a nonwoven layer and defining a front waist portion having a front waist portion longitudinal length and a front central chassis portion having a front central chassis portion longitudinal length (Para. 30, Fig. 2, ele. 97; Para. 37); a back region comprising a back panel (54) comprising: a back panel upper edge (88), a back panel lower edge (90), a first back side edge (89), and a second back side edge (89) (Fig. 2); a second longitudinal length between the back panel upper edge and the back panel lower edge (Fig. 2, ele. LB, Para. 27); a second laminate comprising elastomeric strands and a nonwoven layer and defining a back waist portion having a back waist portion longitudinal length and a back central chassis portion having a back central chassis portion longitudinal length, wherein the back central chassis portion longitudinal length is greater than the front 

    PNG
    media_image1.png
    863
    986
    media_image1.png
    Greyscale

Morimoto differs from that of the instant application in that it does not disclose a first and second elastomeric panel comprising a first and second material selected from an elastomeric film, an elastomeric nonwoven web or a laminate of at least one elastomeric polymeric film layer and at least one nonwoven web layer.
However, Schonbeck teaches of an absorbent article comprising a first and second elastomeric panel comprising a first and second material selected from an elastomeric film, an elastomeric 
Morimoto and Schonbeck are both considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles containing the same key components and known to be feasible in functioning as a worn absorbent article.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels of Morimoto with the stretch laminates as taught by Schonbeck, in order to provide an absorbent article with a proper fit capable of conforming to a wide range of body types (Para. 2-3).
Regarding claims 8-11 and 12-13, Morimoto discloses an absorbent article comprising a front waist portion and front central chassis portion further comprising of multiple elastomeric strands which are parallel to each other and uniformly spaced from each other (Para. 25) and methods to alter the effective elasticity of said elastomeric strands (Para. 31, lines 1-12). Morimoto discloses an absorbent article including a front waist portion with higher elasticity than the front central chassis portion using density and elongation (Para. 31, lines 14-17; claim 1) 
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0184145 to Morimoto in view of U.S. Patent Publication 2014/0330236 to Schonbeck as applied to claim 1 above, and further in view of U.S. Patent Publication 2011/0098668 to Thorson et al. (hereinafter “Thorson”).
The combination of Morimoto and Schonbeck teaches the limitations as set forth above in the rejection of claim 1. However, the combination of Morimoto and Schonbeck differ from the instant application in that the absorbent article does not teach of equivalent longitudinal lengths of the front and back belts.
However, Thorson teaches of an absorbent article of claim 1 wherein the front waist portion longitudinal length is the same as the back waist portion longitudinal length (Fig. 3, Fig. 10, Para. 45, ele. 40, 42, 44, 46, 51, 53). Thorson draws front and back longitudinal edges 40 and 42 to the edge length 51 and front and back longitudinal edges 44 and 46 to edge length 53 showing that the front and back longitudinal edges are equivalent in length to one another as described by the instant application resulting in an absorbent article that is more “underwear-like” (Para. 3).
Morimoto, Schonbeck, and Thorson are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles containing the same key components and known to be feasible in functioning as a worn absorbent article.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels of Morimoto or Schonbeck with panels of dimensions as taught by Thorson, in order to provide an absorbent article with an improved fit as well as the appearance of traditional woven underwear (Para. 3).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0184145 to Morimoto in view of U.S. Patent Publication 2014/0330236 to Schonbeck as applied to claim 1 above, and further in view of U.S. Patent Publication 2016/0058628 to Morimoto et al. (hereinafter “’628 Morimoto”).
The combination of Morimoto and Schonbeck teaches the limitations as set forth above in the rejection of claim 1. However, the combination of Morimoto and Schonbeck differ from the instant application in that the absorbent article does not teach of a front central chassis portion longitudinal length from about 15% to about 25% of the first longitudinal length of the front panel and a back central chassis portion longitudinal length from about 26% to about 36% of the second longitudinal length of the back panel.
 ‘628 Morimoto teaches of a back longitudinal region of elastics greater than a frontal longitudinal region of elastics (Para. 36, ele. LF, LB). However, ‘628 Morimoto does not expressly teach a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent article of ‘628 Morimoto to have a front central chassis portion longitudinal length from about 15% to about 25% of the first longitudinal length of the front panel and a back central chassis portion longitudinal length from about 26% to about 36% of the second longitudinal length of the back panel since it has been held that since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the article of ‘628 Morimoto would not operate differently with the claimed longitudinal lengths since the longitudinal length of the back waist elastics is taught to be longer than longitudinal length of the front waist elastics which encompasses the ranges taught in the instant application.  Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0032]).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 3-5 disclose an absorbent article in which the front panel is longer than the back panel. The prior art commonly found all seemed to teach of a back panel longer than the front. Example: US 2011/0098668 Fig.3 ele. 58, Not explicitly stated but the figure depicts the frontal portion of ele. 58 to be shorter than the rear which seems to be a common theme in absorbent article of this shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROY KIM/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781